Exhibit 99.2 CELLULAR BIOMEDICINE GROUP, INC. UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS The following unaudited condensed pro forma balance sheet as of December 31, 2012 and 2011 was prepared as if the merger was effective as of such date. The unaudited condensed pro forma statement of operations for the years ended December 31, 2012 and 2011, respectively was prepared as if the merger was effective on December 31, 2012. While these pro forma statements are unaudited the financial statements of the legal survivor and accounting acquirer are from the audited financial statements of each respectively. The unaudited pro forma condensed financial statements should be read in conjunction with the notes included herein for Cellular Biomedicine Group Inc. formerly known as Eastbridge Investment Group Corporation (“CBMG,” the “Company,” “we,” “us” or “our”) and the unaudited financial statements of CBMG. The pro forma financial information is presented for illustrative purposes only and is not necessarily indicative of the future financial position or future results of operations of the combined enterprise after the merger of Cellular Biomedicine Group Ltd. with Eastbridge Investment Group Corporation, or of the financial position or results of operations of the combined enterprise that would have actually occurred had the merger been effected as of the dates described above. The merger will be accounted for as a reverse acquisition wherein Cellular Biomedicine Group Ltd. will be treated as the acquirer for accounting purposes since it will control the combined enterprise. Unaudited Pro Forma Condensed Balance Sheet as of December 31, 2012 CELLULAR BIOMEDICINE GROUP INC. UNAUDTIED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS Legal Survivor EASTBRIDGE INVESTMENT GROUP CORPORATION December 31, Accounting Acquirer CELLULAR BIOMEDICINE GROUP LTD. December 31, Consolidated Pro Forma CELLULAR BIOMEDICINE GROUP INC. December 31, Pro Forma Adjustments (Unaudited) Assets Cash $ $ $ Accounts Receivable ) a Amount due from related parties - - - Inventory - Prepaid expenses - Other current assets Total current assets Property, plant and equipment, net - Intangibles Goodwill - - b,c,d,e Investments - Other assets - Total assets $ $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable ) e $ Disputed accounts payable - ) a - Accrued expenses Advances payable to related party - Deferred tax liability current Deferred revenue - Other current liabilities - Total current liabilities Deferred tax liability non-current Total liabilities Stockholders' equity: Preferred stock series B, no par value, 50,000,000 shares - - - Common stock, par value $0.001, 300,000,000 shares authorized; - b,c Additional paid in capital b,c Accumulated deficit ) ) d ) Accumulated other comprehensive loss ) e Total stockholders' equity Total liabilities and stockholder's equity $ $ $ a To record the proforma adjustment to eliminate the intercompany AR and AP between both parties. b To record the proforma adjustment to eliminate the Stock value of Legal Survivor (Accounting Acquiree). c To record the proforma adjustment to issue $.001 par value common stock issued to CBMG adjusted to equal 70% of EBIG oustanding shares. d To record the proforma adjustment to eliminate the retained earnings of the Legal Survivor (Accounting Acquiree) in the merger. e To record the proforma adjustment to EBIG assets and liabilities for fair value. Unaudited Pro Forma Condensed Balance Sheet as of December 31, 2011 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS Legal Survivor Accounting Acquirer Consolidated Pro Forma EASTBRIDGE INVESTMENT GROUP CORPORATION CELLULAR BIOMEDICINE GROUP LTD. CELLULAR BIOMEDICINE GROUP INC. December 31, December 31, December 31, Pro Forma Adjustments (Unaudited) Assets Cash $ $ $ Accounts Receivable - Amount due from related parties - Inventory - Prepaid expenses - Other current assets - Total current assets Property, plant and equipment, net - Intangibles - Goodwill b, c, d, e Investments - Other assets - - - Total assets $ $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ Disputed accounts payable - ) e - Accrued expenses Advances payable to related party Deferred tax liability current - - - Deferred revenue - Other current liabilities - Total current liabilities Deferred tax liability non-current - - - Total liabilities Stockholders' equity: Preferred stock series B, no par value, 50,000,000 shares - - - authorized; none issued and outstanding as of December 31, 2012 and December 31, 2011, respectively Common stock, par value $0.001, 300,000,000 shares authorized; - b, c Additional paid in capital b, c Accumulated deficit ) ) d ) Accumulated other comprehensive loss ) e Total stockholders' equity ) Total liabilities and stockholder's equity $ $ $ a To record the proforma adjustment to eliminate the intercompany AR and AP between both parties. b To record the proforma adjustment to eliminate the Stock value of Legal Survivor (Accounting Acquiree). c To record the proforma adjustment to issue $.001 par value common stock issued to CBMG adjusted to equal 70% of EBIG oustanding shares. d To record the proforma adjustment to eliminate the retained earnings of the Legal Survivor (Accounting Acquiree) in the merger. e To record the proforma adjustment to EBIG assets and liabilities for fair value. Unaudited Pro Forma Condensed Statements of Operations for the year ended December 31, 2012 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 Legal Survivor EASTBRIDGE INVESTMENT GROUP CORPORATION Accounting Acquirer CELLULAR BIOMEDICINE GROUP LTD. Consolidated Pro Forma CELLULAR BIOMEDICINE GROUP INC. Pro Forma Adjustments (Unaudited) Revenues $ $ $ ) f $ Cost of services - Gross profit Operating expenses: General and administrative ) f Selling and marketing Research and development - Total operating expenses Operating income (loss) ) Other (income) expense Interest expense 58 - 58 Interest income ) ) ) Gain on extinguishment of debt ) - ) Other (income) expense ) ) ) Total other (income) expense ) ) ) Income (loss) before taxes ) Income tax benefit (provision) ) - ) Net income (loss) $ $ ) $ (f) To record the proforma adjustment to eliminate the intercompany revenue/expense between the companies. Unaudited Pro Forma Condensed Statements of Operations for the year ended December 31, 2011 CELLULAR BIOMEDICINE GROUP INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 Legal Survivor EASTBRIDGE INVESTMENT GROUP CORPORATION Accounting Acquirer CELLULAR BIOMEDICINE GROUP LTD. Consolidated Pro Forma CELLULAR BIOMEDICINE GROUP INC. Pro Forma Adjustments (Unaudited) Revenues $ $ $ Cost of services - Gross profit Operating expenses: General and administrative Selling and marketing Research and development - Total operating expenses Operating income (loss) Other (income) expense Interest expense - Interest income - ) ) Gain on extinguishment of debt ) - ) Other (income) expense ) ) Total other (income) expense ) ) Income (loss) before taxes ) ) ) Income tax benefit (provision) - - - Net income (loss) $ ) $ ) $ ) NOTES TO THE CONDENSED PRO FORMA FINANCIAL STATEMENTS (UNAUDITED) As a result of the merger, Cellular Biomedicine Group Ltd. became Eastbridge Investment Group Corporation’s wholly-owned subsidiary and the security holders of Cellular Biomedicine Group Ltd. received an aggregate of approximately 3,639,000 shares of common stock. As a result of the merger and the issuance of stock to the security holders of Cellular Biomedicine Group Ltd., the former security holders of Cellular Biomedicine Group Ltd. held approximately 70% of Eastbridge Investment Group Corporation’s outstanding common stock immediately after the merger. Accounting principles generally accepted in the United States generally require that a company whose security holders retain the majority voting interest in the combined business be treated as the acquirer for financial reporting purposes. The acquisition will be accounted for as a reverse acquisition whereby Cellular Biomedicine Group Ltd. was deemed to be the “accounting acquirer.” (a) To record the proforma adjustment to eliminate the intercompany AR and AP between both parties. (b) To record the proforma adjustment to eliminate the Stock value of Legal Survivor (Accounting Acquiree). (c) To record the proforma adjustment to issue $.001 par value common stock issued to CBMG adjusted to equal 70% of EBIG outstanding shares. (d) To record the proforma adjustment to eliminate the retained earnings of the Legal Survivor (Accounting Acquiree) in the merger. (e) To record the proforma adjustment to EBIG assets and liabilities for fair value. (f) To record the proforma adjustment to eliminate the intercompany revenue/expense between the companies.
